UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Commission File Number June 30, 2009 0-16093 CONMED CORPORATION (Exact name of the registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 16-0977505 (I.R.S. Employer Identification No.) 525 French Road, Utica, New York (Address of principal executive offices) (Zip Code) (315) 797-8375 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer ýAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý The number of shares outstanding of registrant's common stock, as of July 30, 2009 is 29,085,161 shares. CONMED CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2009 PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements (unaudited) - Consolidated Condensed Statements of Income for the three and six month periods ended June 30, 2008 and 2009 1 - Consolidated Condensed Balance Sheets as of December 31, 2008 and June 30, 2009 2 - Consolidated Condensed Statements of Cash Flows for the six months ended June 30, 2008 and 2009 3 - Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative DisclosuresAbout Market Risk 38 Item 4. Controls and Procedures 38 PART II OTHER INFORMATION Item 1. Legal Proceedings 39 Item 4. Submission of Matters to a Vote of Security Holders 39 Item 6. Exhibits 40 Signatures 41 Table of Contents PART IFINANCIAL INFORMATION
